Exhibit 99.1 Press Release For Further Information Contact: INVESTORS Kevin Twomey (717) 731-6540 MEDIA Karen Rugen (717) 730-7766 or investor@riteaid.com Rite Aid Prices Offering of Senior Secured Notes and Extends Tender Offer and Consent Solicitation for its 8.125% Senior Secured Notes due 2010, 9.25% Senior Notes due 2013 and 7.5% Senior Secured Notes due CAMP HILL, PA, July 1, 2008 - Rite Aid Corporation (NYSE: RAD) announced today the terms of its offering of $470 million aggregate principal amount of 10.375% (12.250% yield to maturity) senior secured notes due 2016 (the "Notes"), $45 million more than previously announced, pursuant to an effective shelf registration statement previously filed with the Securities and Exchange Commission (the "Offering"). Rite Aid intends to use the net proceeds from the Offering, borrowings under a new $350 million senior secured term loan (the "Tranche 3 Term Loan"), which is permitted under the accordion feature in Rite Aid's existing senior secured credit facility, and borrowings under its revolving credit facility to fund the purchase price, accrued interest, consent payment and related fees and expenses with respect to its tender offers and consent solicitations ("Tender Offers") for any and all of its 8.125% Senior Secured Notes due 2010 (CUSIP 767754BFO) (the "2010 Notes"), 9.25% Senior Notes due 2013 (CUSIP 767754BH6) (the "2013
